The Vice-Chancellor :
The bill, on its face, shows a clear case enough for equitable relief. But the material allegations are only on the complainant’s information and belief. They are not such allegations, therefore, as entitle the complainants to a preliminary injunction. Nor is such an injunction essential in order to secure the complainants in theix rights. The filing of a lis pendens will answer all the purposes of the injunction granted in limine : Osborn v. Taylor, 5 Paige’s C. R. 515.
Injunction dissolved. Costs may abide the event.